Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
U.S. Pat. No. 2007/0296600 to Dixon et al. 
Claim 1, Dixon discloses a person support apparatus comprising a base 54 having a receptacle defined by female socket contacts 318; a controller 40; a barrier 28 having at least one electrical device, said barrier having a plurality of protrusions (312,322,338) including a protrusion defined by electrically connected terminals 312, said protrusion cooperating with said receptacle to guide said barrier onto said base and form mounting structures to releasably mount said barrier to said base; a first electrical connector 62 in communication with said at least one electrical device and mounted to said barrier, said first electrical connector mounted to said protrusion; a second electrical connector 64 in communication with said controller and mounted in said receptacle for connection with said first electrical connector when said barrier is mounted to said base by said mounting structures; and an obstruction indicator defined by spaced apart flanges 306 capable of indicating an obtrusive object between said receptacle and said protrusion to thereby indicate an obstruction between said first and second electrical connectors.
Claim 2, Dixon discloses the person support apparatus wherein said base 54 has an upper surface and said receptacle is recessed below said upper surface of said base (fig. 16).
Claim 3, Dixon discloses the person support apparatus wherein one of said electrical connectors 62 is movably mounted to form a floating electrical connector.
Claim 5, Dixon discloses the person support apparatus wherein said protrusion 312 includes a lower distal end, and said first electrical connector being mounted at said lower distal end of said protrusion (fig. 16).
Claim 6, Dixon discloses the person support apparatus wherein said receptacle includes a lower distal end, and said second electrical connector being mounted at said lower distal end of said receptacle (fig. 16).
Claim 7, Dixon discloses the person support apparatus further comprising a base frame 22 having an upper surface for supporting a mattress, said first electrical connector is located at lower elevation than said upper surface of said bed frame when said barrier is supported on said base (fig. 1).
Claim 8, Dixon discloses the person support apparatus wherein said protrusion comprises a first protrusion 322, said barrier having a second protrusion 338, and wherein said first protrusion has a first cross-section, and said second protrusion has a second cross-section different than said first cross-section of said first protrusion (fi. 14-15).

Claim 10, Dixon discloses a person support apparatus comprising a base 20;
a controller 40; a barrier 28 having at least one electrical device; a plurality of mounting structures (312,313,64,318,338) comprising a protrusion defined by electrically connected terminals 312 mounted to one of said base or said barrier and a receptacle defined by female socket contacts 318 configured to receive mounted to another of said base or said barrier, said protrusion having a distal end, said receptacle having a distal end, and said protrusion cooperating with said receptacle to guide said barrier onto said base to releasably mount said barrier to said base; a first electrical connector 62 in communication with said at least one electrical device and mounted to said barrier, said first electrical connector mounted at said distal end of said receptacle or said protrusion; and a second electrical connector 64 in communication with said controller and mounted to said base, and said second electrical connector mounted at said distal end of the other of said receptacle or said protrusion to connect with said first electrical connector through said receptacle or said protrusion when said barrier is mounted to said base by said mounting structures [0101][0102](fig. 14-16).
Claim 11, Dixon discloses the person support apparatus wherein said receptacle is recessed in said barrier (fig 16). 
Claim 12, Dixon discloses the person support apparatus according wherein at least one of said electrical connectors 62 is movably mounted to form a floating electrical connector.
Claim 13, Dixon discloses the person support apparatus wherein said second electrical connectors is recessed via apertures 310 in said protrusion 338 at said distal end of said protrusion (fig 15). 
Claim 14, Dixon discloses the person support apparatus wherein said second electrical connector is movably mounted in said protrusion to form a floating electrical connector [0105].
Claims 4 and 15, Dixon discloses the person support apparatus further comprising a locking assembly (306,332) capable of locking said barrier to said base when said barrier is mounted to said base by said mounting structures [0102].
Claim 16, Dixon discloses the person support apparatus wherein said locking member includes a cam 332 operable to selectively engage said protrusion to lock said barrier to said base when said barrier is mounted to said base by said mounting structures.
Claim 17, Dixon discloses the person support apparatus wherein said protrusion extends from said base (fig. 6).
Claims 9 and 18, Dixon discloses the person support apparatus wherein said locking assembly includes a manually operable actuator defined by spaced apart flanges 306 operable to move said cam into engagement with said protrusion, and said manually operable actuator is only capable of being operable to engage said protrusion with said cam when no obstruction is present to thereby form an obstruction indicator.
Claim 19, Dixon discloses the person support apparatus wherein said electrical device comprises a device a plurality of controls 40. 
Claim 20, Dixon discloses the person support apparatus wherein said barrier comprises a footboard 28.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673